Citation Nr: 1740739	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.

(The issue of entitlement to an effective date prior to January 16, 2009 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate Board decision)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard and had an initial period of active duty training from October 1983 to February 1984 with subsequent periods of active and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Winston-Salem, North Carolina.  

The Veteran appealed, and in December 2012, and February 2016, the Board remanded the claim for additional development.  

In October 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDING OF FACT

The Veteran's right foot disability is not shown to have caused a loss of effective function such that it would be equally well-served by an amputation stump at the site of election with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation under 38 U.S.C.A.
§ 1114(k) for loss of use of the Veteran's right (major) hand has not been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2015); 38 C.F.R. §§ 3.350 (a)(2), 4.63 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to special monthly compensation based on loss of use of his right foot.  During his hearing, held in October 2015, he asserted that he has a severe right lower extremity nerve disability, with symptoms that included a feeling of electricity running through his foot, tingling, a loss of muscle control, and pain.  He testified that he tends to remain in his house due to his symptoms, that he leads "a sheltered life," and that he is very limited in his ability to walk.  

In December 2009, the Veteran filed his claim.  See "report of general information" (VA form 21-0820), dated in December 2009.  In April 2010, the RO denied the claim.  The Veteran has appealed.

With regard to the history of the relevant disabilities, the Veteran's service treatment records show that in August 1986, following separation from active duty service, the Veteran was diagnosed with hallux limitus, mild, right first metatarsophalangeal joint.  A physician stated that the Veteran had received maximum benefit from hospital treatment and recommended that he be presented to a Physical Evaluation Board for separation from the military due to his continued pain and unfitness for further military duty.  In April 1987, the Veteran underwent Physical Evaluation Board proceedings.  The final report of the Physical Evaluation Board indicates the Veteran was awarded a 10 percent disability rating for hallux limitus, mild, right first metatarsophalangeal joint.  In February 2008, the Veteran underwent surgery on the right great toe.  The operative report indicates that the Veteran underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  X-rays show significant degenerative arthritis and an arthrodesis was recommended.  The Veteran also had a tarsal bone that was causing some discomfort and it was agreed to excise the tarsal boss at the same time.  He underwent an uneventful and technically successful procedure.  See 38 C.F.R. § 4.1 (2016).  

Special monthly compensation is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. 

The effect of the loss of use of foot is detailed in 38 C.F.R. § 4.63; see also 38 C.F.R. § 3.350 (2016).  This regulation provides that loss of use of a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of his nerve, will be taken as a loss of use of the foot.  

In Tucker v. West, 11 Vet. App. 369 (1998), the U.S. Court of Appeals for Veterans Claims (Court) stated that the responsibility for determining loss of use lies with the adjudicator and not the examining physician.

Service connection is currently in effect for disabilities that include peroneal nerve damage, right foot, a right ankle condition, scars of the right foot, and residuals, arthrodesis, right great toe, with excision of tarsal bones.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect.

The medical evidence includes a January 2009 VA podiatry consultation report which contains an impression of neuropathy and possible "RSS."  A January 2009 VA examination report notes that the Veteran uses a cane only occasionally.  His daily activities have been affected in that he cannot walk a long time.  He can only walk from the house to his car, he cannot stand for a long period of time, and he cannot run.  On examination, the examiner noted that the Veteran was able to walk out of the office and put on his shoes and socks regularly without much difficulty, and the degree of pain and symptoms seemed to be out of proportion to his gait.  A March 2009 VA podiatry note contains an assessment was pes planus status post arthrodesis of the 1st metatarsophalangeal joint of the right foot and nerve impingement, possible superficial peroneal branches of the right foot. 

An April 2009 VA examination report indicates that the Veteran reported having an electric shock-like sensation running through the medial aspect of his right foot, on the medial side of the foot and the medial dorsal and plantar aspects of the right foot since the injury in service.  He can walk approximately 10 to 15 minutes, and stand approximately 15 to 20 minutes.  The Veteran reported that he needs to buy a big, wide shoe, and that he drives with his left foot as opposed to his right.  The impression was degenerative joint disease, first metatarsophalangeal joint, right foot and pain over medial right foot. 

A June 2009 VA physical medicine rehabilitation consultation report notes complaints of burning neuropathic pain and electrical sensations in the right leg and foot.  The Veteran stated that his walking is very limited due to severe pain which worsens particularly in the ankle, the longer he has walked, and that he is currently limited to walking approximately 50 to 75 yards before he must stop and rest. 
On examination, sensory exam revealed hyperalgesia to pinprick over the skin of the right foot.  Sensory exam to touch revealed allodynia of the skin of the right foot.  Otherwise, pinprick, touch, and position sense appeared grossly normal in both lower extremities.  Manual muscle testing of the lower extremities revealed grossly normal motor strength.  The Veteran's gait was abnormal with favoring of the right leg.  He was unable to consistently walk on his heels and toes secondary to guarding from right foot pain.  The impression was complex regional pain syndrome involving the right distal leg and foot associated with severe hyperalgesia to pinprick, and severe allodynia to touch; hyperalgesia to pinprick involving the skin of the distal leg and right foot as well as the right and left low back associated with severe neuropathic pain with clinical signs and symptoms are most consistent with a chronic herpetic neuritis/ganglionitis; decreased strength and endurance and increased fatigue requiring, frequent rests during the day; and decreased balance, probably due to a chronic vestibular neuritis. 

A September 2009 VA foot X-ray report contains an impression of postsurgical changes and mild degenerative change with no acute bony abnormality.

A December 2009 consultation report from a private orthopedist indicates that the Veteran was evaluated for right ankle pain.  On examination, there was a large midline scar from his great toe up his midfoot, over the 1st metatarsal.  There was no pain or motion at the metatarsophalangeal joint.  He had intact sensory and motor functions of his deep peroneal nerve, and superficial peroneal nerve as well as the tibial nerve.

An August 2010 VA foot examination report documents that the Veteran had ambulatory pain due to arthritis of the right great toe.  Gait was normal.  There was slight tenderness to the palpation to the right great toe.  There was no atrophy, bilaterally, and no evidence of painful motion, swelling, instability, or other abnormal weight bearing, bilaterally.  The Veteran was able to stand for 15-30 minutes, and he was able to walk more than 1/4 mile but less than one mile.  

A September 2010 VA neurology clinic treatment record indicates that examination revealed that there was no ataxia with gait, muscle strength was 5/5, and sensation was intact. 

VA pain clinic records dated in October 2012 indicate that the Veteran reported having chronic right foot pain.  He ambulated with a normal gait.  He wore and tolerated shoes and was in no acute distress. 

A November 2012 private podiatry evaluation report indicates that the Veteran sought treatment for right ankle pain.  The diagnosis was reflex sympathetic dystrophy of the right lower extremity.  Physical examination revealed normal gait and station.  Neurologic exam, and gait, were normal.  The podiatrist noted that the area of the right 1st metatarsophalangeal joint fusion wasn't really painful and that the Veteran had no pain in the area of the fusion.  The podiatrist noted that most of the right foot pain was dorsal and lateral. 

A VA neurological DBQ, dated in December 2012, shows the following: the Veteran has symptoms of mild constant pain, mild intermittent pain, moderate paresthesias and dysesthesias, and mild numbness.  Muscle strength was 5/5 in the right knee and ankle.  There was no muscle atrophy.  Sensory examination of the right lower leg, foot, and toes was normal.  Deep tendon reflexes of the knee and ankle was normal.  There were no trophic changes.  Gait was normal.  Examination of the sciatic nerve, common peroneal nerve, deep peroneal nerve, superficial peroneal nerve, internal popliteal (tibial) nerve, and posterior tibial nerve was normal.  The Veteran did not use an assistive device.  He had effective remaining function in the right foot.  The diagnosis was complex regional pain syndrome.

A VA ankle disability benefits questionnaire (DBQ), dated in December 2012, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of constant right ankle pain that worsened during cold weather, or during use.  He denied flare-ups.  On examination, plantar flexion was to 45 degrees, with no objective evidence of pain.  Dorsiflexion was to no less than 20 degrees, with pain at 10 degrees.  There was functional loss in the form of pain on movement.  There was no additional limitation of motion after three repetitions.  Right ankle plantar flexion strength, and dorsiflexion strength, were 5/5.  There was no laxity or ankylosis.  There was not functional impairment of a lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (to include balance and propulsion) due to an ankle condition.  The diagnosis was hallux valgus.  The diagnosis was ankle strain.  The Veteran's right ankle condition did not impair his ability to work.  

VA progress notes, dated in 2013, contain multiple findings of a normal gait.

A VA peripheral nerves DBQ, dated in February 2013, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  On examination, the right lower extremity had mild numbness, as well as mild constant, and intermittent, pain.  There were moderate paresthesias in the right lower extremity.  Right ankle plantar flexion strength, and dorsiflexion strength, were 5/5.  There was no muscle atrophy.  Sensory examinations of the right lower leg and ankle, and the right foot and toes, were normal.  Gait was normal.  There was not functional impairment of a lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (to include balance and propulsion) due to peripheral nerve conditions.  A January 2013 EMG (electromyogram) was noted to contain an impression of an incomplete study, with "no conclusion."  The diagnosis was complex regional pain syndrome.  The Veteran's peripheral nerve condition did not impair his ability to work.  

A VA foot DBQ, dated in February 2013, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  On examination, there was no Morton's neuroma, metatarsalgia, claw foot (pes cavus), or weak foot.  There were no hammer toes.  There were no painful or unstable scars, or scars with a total area of more than 39 square centimeters (6 square inches).  The Veteran has a history of metatarsal cuneiform fusion and first MPJ (metatarsal phalangeal) fusion.  He has asymptomatic hallux valgus.  There was a normal single and double heel raise, bilaterally, and a normal heel-to-toe raise, bilaterally.  The Veteran does not use any assistive devices as a normal mode of locomotion.  There was not functional impairment of a lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (to include balance and propulsion) due to a foot condition.  The diagnosis was hallux valgus.  The Veteran's foot condition did not impair his ability to work.  

The Board finds that the evidence is insufficient to show that the Veteran has lost the use of his right foot as defined in the VA regulations.  The weight of the evidence simply does not show that no effective function remains in his right foot other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  At his hearing, held in October 2015, the undersigned observed that the Veteran repeatedly walked back and forth across the hearing room, and that he sat very little of the time.  Caluza v. Brown, 7 Vet. App. 498, 510-511   (1995) (for oral testimony, a hearing officer can consider: "demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness testimony and affidavits").  The medical evidence indicates that the Veteran has right ankle pain, as well as mild constant pain, mild numbness, mild intermittent pain, and moderate paresthesias in the right lower extremity.  Strength of right ankle plantar flexion, and dorsiflexion strength, have been shown to be 5/5.  There is no evidence of muscle atrophy.  Sensory examinations of the right lower leg and ankle, and the right foot and toes, have been normal.  Gait was normal.  The Veteran does not use any assistive devices as a normal mode of locomotion.  The VA DBQs show that examiners have concluded that there is not functional impairment of a lower extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (to include balance and propulsion) due to a right peripheral nerve (lower extremity), right foot, or right ankle condition.  Accordingly, the Board finds that the weight of the evidence is against the claim, and that the claim must be denied.  See 38 C.F.R. § 3.809. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his orthopedic disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to identify a specific level of disability according to the appropriate regulations.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations. 

In February 2016, the Board remanded this claim.  The Board directed that a supplemental statement of the case be issued, as additional evidence had been received that had not been reviewed by the RO.  In April 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).










ORDER

Special monthly compensation based on loss of use of the right foot is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


